Citation Nr: 1518874	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1999. 

This case comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2009, the Board remanded the case for a hearing.  The Veteran testified in May 2009 at a hearing before a Veterans Law Judge (VLJ) of the Board via videoconference; a transcript of that hearing is of record.  However, the VLJ who conducted the hearing is no longer employed by the Board.  The Veteran was informed of her right to a new hearing in a December 2014 letter.  The Veteran did not respond.  As such, the Board will consider her claims based on the evidence of record.

In December 2009 and June 2011, the Board remanded the case for a VA examination.  The case was returned to the Board.  In June 2013, the Board denied the Veteran's claim for service connection of the right ankle, and remanded the claim for service connection of heart disease.

Following the requested development regarding the issue of entitlement to service connection for heart disease, the RO issued a supplemental statement of the case (SSOC) in August 2013.  The SSOC is not currently associated with the electronic claims file.  However, in the October 2014 informal hearing presentation, the Veteran's representative acknowledged the missing SSOC, as well as waived AOJ review of new evidence and issuance of a new SSOC.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

The Veteran appealed the issue of service connection for a right ankle disorder to the United States Court of Appeals for Veterans Claims (the Court). 

In a November 2014 Memorandum Decision, the Court set aside the Board's decision as to this issue and remanded the matter to the Board for further proceedings to address the inadequacy of the July 2011 VA examination report.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart disability was not manifest during service or within one year of separation, and is not related to service.

2.  A heart disability is not related (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A heart disability is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2005, March 2006, March 2008, and January 2010, to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claim. The Veteran was afforded VA examinations responsive to the claim for service connection of a heart disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board also observes that the VLJ at the May 2009 hearing clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease and valvular disease are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Service treatment records are negative for any evidence of complaints, treatment or diagnosis related to a heart disability.  During a July 1983 re-enlistment examination, there were no cardiac problems noted.  The Veteran had a negative cardiac examination in September 1986.  In her report of medical history dated in September 1992, there was no mention of any heart trouble, and a cardiac examination at that time was normal.  In an October 1997 medical history report, the Veteran answered no to heart trouble, and there was no indication of any medications for heart disease.  During a cardiology consultation in March 1988, the Veteran complained of off and on chest pain for two weeks that lasted for 15 minutes to several hours.  The assessment was atypical history of EST.  

A September 1998 hospitalization report, for an asthma exacerbation, indicates that the Veteran had tachycardia with a normal sinus rhythm upon EKG, and distant heart sounds to auscultation, but that there was no murmur, rub, carotid bruit, or jugular venous distension.  Nevertheless, at an October 1998 Medical Surveillance examination, she denied experiencing heart disease, chest pain or palpitations, angina, or a heart attack.  

The September 1999 Report of Medical Examination, for purposes of retirement, indicates that physical examination showed a normal heart and valvular system.  The accompanying Report of Medical History indicates that the Veteran denied experiencing shortness of breath, high or low blood pressure, heart trouble, or chest pain.  In short, the evidence fails to establish the presence of cardiovascular or valvular pathology during service; there were also no characteristic manifestations sufficient to identify the disease process during service.  38 C.F.R. § 3.303(b).

Following service, there were no pertinent complaints or symptomatology until after her November 2005 claim for benefits.  VA outpatient treatment records show that in October 2006, the Veteran was diagnosed with atrial fibrillation.  She reported at that time that she was first diagnosed with atrial fibrillation in the Navy, and that it was recommended that she have an ablation and take Coumadin, but she deferred both.  However, she reported that she was taking an ASA and Diltiazem daily, and stated that she did not notice an irregular heart rate.  

In November 2006 and June 2008, she reported that she was diagnosed with atrial fibrillation when she underwent a breast reduction in 2002.  In June 2008, the examining provider noted that this was an incidental finding, confirmed by EKG, and that the Veteran had no cardiac risk factors; the atrial fibrillation was of a low nature and stress and echo testing was normal.

During a July 2011 VA examination, the Veteran reported that she was seen intermittently for heart problems, but that she was not seen within one year of her discharge from active duty.  She claimed instead that she was treated between 2000 and 2001 and started on medication.  She reported that she was not treated with Coumadin, but was treated instead with aspirin.  She complained of occasional dyspnea with exertion.  The examiner noted that a June 2007 echocardiogram showed that a minor wall abnormality could not be excluded due to a technically difficult study.  There was grossly normal systolic function, LVEF 55 percent, biatrial enlargement, diastolic dysfunction, mild mitral regurgitation, normal RV size and function.  Atrial fibrillation was noted.  

The VA examiner diagnosed atrial fibrillation, and opined that the disability was not caused by or the result of activities during the Veteran's military service.  Her rationale was that there was no documentation of atrial fibrillation or medication for atrial fibrillation during military service, and that the Veteran initially reported that her atrial fibrillation was diagnosed after service, in relation to a 2002 breast reduction surgery.  The examiner questioned the Veteran's veracity, as her reports of onset of atrial fibrillation during her Board hearing (started during service in the 1980's) and during the examination were contradictory.  She concluded that she was unable to find any documentation to support a link between the Veteran's military service and her current diagnosis of atrial fibrillation.

The Board observes that the July 2011 examiner noted that the most recent cardiology office visit she had reviewed was from April 2008 from Dr. J of Atlantic Cardiology Associates.  He noted that the Veteran had permanent atrial fibrillation and chronic dyspnea on exertion.  Reportedly, Dr. J noted in his office visit notes that the Veteran's atrial fibrillation was originally diagnosed when she was in the Navy and that she declined cardioversion at that time and was being managed with aspirin and rate control.  Dr. J also reportedly noted that the Veteran's dyspnea is likely multifactorial, due to asthma, obesity and smoking, and that in terms of her anticoagulation, she appeared to be borderline hypertensive.  The claims file does not contain a copy of the April 2008 cardiology office visit with Dr. J from Atlantic Cardiology Associates, and efforts to obtain authorization for such records from the Veteran were unsuccessful.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The Veteran was afforded another VA examination in July 2013.  According to the report, the VA examiner reviewed the Veteran's claims file.  Following such review, physical examination of the Veteran, and a report of history by the Veteran, the diagnosis was atrial fibrillation, which does not fall within the generally accepted medical definition of ischemic heart disease.  The VA examiner noted that the date of diagnosis was 2002, as previously reported by the Veteran, but it was first noted on EKG in 2006.  At the examination, the Veteran reported that her atrial fibrillation began in service, in 1990.  

The VA examiner noted that the Veteran does not have a history of myocardial infarction, heart valve condition, infectious heart conditions, or pericardial adhesions, and has not undergone any surgical or non-surgical procedures nor been hospitalized for treatment of a heart condition; she is on continuous medication for her atrial fibrillation, and has a 30 year history of smoking, as well as obesity, asthma, and diabetes mellitus.  The VA examiner noted that EKG showed atrial fibrillation, ECG showed cardiac hypertrophy, and chest x-ray showed persistent cardiomegaly.  An exercise stress test report from St. Cloud Hospital in February 2013 was reviewed; the Veteran's MET level limitation was primarily due to her asthma, and there was no evidence of ischemia.  

The VA examiner found that the Veteran's atrial fibrillation was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner found that there is no medical evidence to support the Veteran's assertions of in-service onset, particularly in light of the Veteran's own statement that her atrial fibrillation was not diagnosed until 2002, in relation to her breast reduction surgery.  According to the VA examiner, following a careful and thorough review of the claims file and her medical records, there are no symptoms or diagnoses of atrial fibrillation in the Veteran's service treatment records, or other indicators such as the use of appropriate medication; the VA examiner noted that multiple EKGs in-service did not indicate atrial fibrillation. 

Based on the evidence of record, the Veteran's claim of service connection for a heart disability must be denied. 

 No coronary artery disease, including ischemic heart disease or valvular disease, was noted or identified during service or within one year of separation.  The most probative and credible evidence establishes that the Veteran does not have coronary artery disease, valvular heart disease, or ischemic heart disease.  It necessarily follows that she did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

The Veteran is competent to report that she has atrial fibrillation and when her symptoms were first identified.  However, her statements, even if accepted as credible, do not establish a nexus to her service for the atrial fibrillation.  The weight of the evidence reflects that the Veteran's atrial fibrillation is unrelated to her service.

In this regard, the Board acknowledges that the Veteran was shown to have tachycardia in service, but points out that this was associated with her asthma exacerbation, and that in subsequent evaluations, the Veteran denied pertinent symptomatology and had normal cardiovascular and valvular evaluations.  Likewise, the July 2011 and July 2013 VA examination reports clearly concluded that the Veteran's atrial fibrillation was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disabilities did not cause or aggravate the Veteran's atrial fibrillation.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's atrial fibrillation and her service-connected disabilities; to the contrary, the July 2013 VA examiner found that the Veteran's asthma was unrelated to her atrial fibrillation.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's atrial fibrillation to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the July 2011 and July 2013 VA examination reports and the clinical evidence of record.  The aforementioned VA examiners, in determining that the Veteran's atrial fibrillation is unrelated to her service are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

To the extent that private and VA treatment records report a history of atrial fibrillation since service, the Board points out that this history was as reported by the Veteran and not corroborated by the available evidence, including the Veteran's own statements.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence, the VA examination reports, establishes that the Veteran's atrial fibrillation is unrelated to service.  The Board notes that the opinions of the VA examiners are consistent with the medical evidence of record, which does not demonstrate that her atrial fibrillation had onset during or as a result of service, or within one year of her separation.   Additionally, the Board observes that the opinions of the VA examiners are also consistent with the Veteran's initial history of a 2002 diagnosis; the Board observes that she did not relate her atrial fibrillation to her service until her claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's atrial fibrillation to her service.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for heart disease.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a heart disability is denied.


REMAND

According to the Court's November 2014 Memorandum Decision, the Board erred in its June 2013 denial of service connection for the Veteran's claimed right ankle disorder by relying upon an inadequate VA examination report.  In this regard, the Court found that the July 2011 VA examination was inadequate because the VA examiner did not consider if the Veteran's in-service ankle sprain caused or contributed to her post-service, March 2011 work-related right ankle injury.  The Court also found that the VA examination was inadequate because the VA examiner further failed to address whether the in-service injury permanently weakened the Veteran's right ankle and/or contributed to her current right ankle disorder, as well as failed to address whether there was a right ankle disability before her March 2011 work-related injury or 2006 treatment for her right ankle.  The Court noted that the Veteran had a history of a right ankle injury in 1994, filed her claim in 2005, sought treatment for her right ankle in 2006, and had a work-related injury 2011, but that the VA examiner relied solely on the 2011 injury to find that service connection was not warranted. 

The pertinet history is as follows:  

Service treatment records show that the Veteran was seen in 1990 with complaints of an injury to her right ankle after wrestling with her child at home.  She was diagnosed with a right ankle contusion and paresthesia.  In February 1994, she injured her right ankle again.  She was treated with casting, and the diagnosis at that time was right ankle sprain.  On a May 1999 history of injuries and disease, she indicated that she had a right foot sprain in 1995.  In her September 1999 report of medical assessment, she complained of "bad feet" and was diagnosed with bilateral hallux valgus.  During her discharge examination in September 1999, she was referred to podiatry for orthotics, but there were no complaints related to the ankles, the lower extremities were evaluated as normal, and there was no diagnosis of an ankle disability.

During VA outpatient treatment in October 2006, the Veteran reported that she was involved in an accident in the Navy where she slipped when climbing stairs and was diagnosed with "very bad sprains" of both ankles.  She reported further that since that time, she had experienced chronic ankle pain and joint laxity.  She was diagnosed with foot pain.  In November 2006, she complained of foot pain and a needlelike sensation over the top of the right foot with dorsiflexion.

The record also reflects that the Veteran twisted her right ankle at work in 2011.  She was seen twice for the injury, but never casted.

Accordingly, the Board finds that the Veteran should be provided a new VA examination in connection with her claim for service connection of a right ankle disability.  Neither VA nor the Court can exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination to determine whether the nature and etiology of any right ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right ankle disorder is related to service.  The examiner must specifically address the following:

a.  Whether the Veteran's in-service treatment for her right ankle, including the 1994 sprain, caused or contributed to her March 2011 work-related injury.  

b.  Whether the in-service injury permanently weakened her right ankle or otherwise contributed to the current disability.  

c.  Whether a right ankle disability existed before the 2011 work-related injury or her 2006 VA treatment for her right ankle.  

A complete rationale must accompany each opinion provided.

2.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and her representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


